Ingraham, J. (dissenting)
The question presented on this motion is not whether a judgment entered in this action is entitled to be enforced as against the defendant outside the State of Hew York. The Code of Civil Procedure (§.432) authorizes tile service of the summons upon the president or other officer of a. foreign corporation within this State, and it seems to me that the court, by such service, at least acquires jurisdiction over the defendant sufficient to authorize a judgment which will be valid in this State. I do not understand that the decision of the Supreme Court of the United States cited by Mr. Justice Clarke in the prevailing opinion interferes with the right of the State of Hew York to grant a judgment against a foreign corporation where process has been served in accordance with its laws, and which could be enforced in this State. Por that reason I think the court should maintain jurisdiction, leaving the effect of a judgment to be determined'when such a judgment is obtainéd. '•
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. Order filed.